Citation Nr: 0937142	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.  The appellant 
submitted a notice of disagreement in April 2006 and timely 
perfected his appeal in August 2006.

In an October 2006 letter, the appellant was notified that 
the Board's action on his claim was suspended as a result of 
the stay imposed [pursuant to Chairman's Memorandum, No. 01-
06-24 (September 21, 2006)] on all cases affected by the 
decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  Following further appellate litigation, a final 
decision was reached in the Haas case, which will be 
discussed in further detail below.  See Haas v. Nicholson, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Accordingly, pursuant to 
Chairman's Memorandum, No. 01-09-03 (January 22, 2009), the 
stay has been lifted and the Board may proceed to a decision 
in this matter.  

In May 2009, the appellant presented sworn testimony during a 
Board video conference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the appellant's claims file.

The Board notes that additional evidence was submitted after 
the issuance of the February 2009 Supplemental Statement of 
the Case; however, this evidence is duplicative of evidence 
already associated with the record.  Accordingly, the 
appellant is not prejudiced by the Board's adjudication of 
the present issue.




FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the appellant's prostate cancer is 
unrelated to his military service.


CONCLUSION OF LAW

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
U.S.C.A. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the appellant's claim, a letter dated in May 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records are in 
the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

A medical examination is unnecessary in this case, however, 
because there is no evidence of record establishing an in-
service injury or disease.  The appellant's service treatment 
records contain no diagnosis of prostate cancer, nor has the 
appellant submitted any other evidence indicating a 
manifestation prior to 2001.  Additionally, as will be 
discussed below, in-service injury based on exposure to Agent 
Orange may not be presumed based on the evidence.  Under such 
circumstances, an examination is not required.  

The facts of this case are distinguished from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in the 
present case, there is no evidence of in-service injury or 
disease; specifically, there is no credible evidence of in-
service exposure to herbicides.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant alleges that his diagnosed prostate cancer is 
the result of Agent Orange exposure during his time in 
service.  Specifically, the appellant argues that while 
stationed aboard the U.S.S. HORNE, he was required to perform 
guard duty aboard a small gun boat, which came very close to 
the shores of Vietnam.  He stated that as a result, he was 
exposed to Agent Orange.  Alternately, the appellant argues 
that he was required to come in contact with helicopters that 
landed on the U.S.S. HORNE, which had been sprayed by Agent 
Orange while on the mainland, resulting in exposure to Agent 
Orange.

Pertinent Law and Regulations

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include prostate 
cancer.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, [see 
38 C.F.R. § 3.309(e)], but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

With respect to element (1) [current disability], private 
treatment records dated in 2001 clearly indicate the 
appellant's diagnosis of prostate cancer.  See private 
treatment records; G.R.M.H.; July 16, 2001.  See Hickson, 
supra.

With regard to Hickson element (2), the Board will separately 
address disease and injury.

Concerning disease, there is no medical evidence of prostate 
cancer in service.  The appellant's service treatment records 
are entirely silent as to any complaint, treatment, or 
diagnosis of prostate cancer.  In particular, the separation 
examination dated November 1968 is pertinently absent any 
notation related to the prostate.  Accordingly, Hickson 
element (2) is not satisfied as to disease.

With respect to in-service injury, the appellant contends he 
was exposed to herbicides, specifically Agent Orange, while 
in military service.  

The appellant's service in the waters off of Vietnam is not 
disputed.  Specifically, service personnel records 
demonstrated that the appellant served aboard the U.S.S. 
HORNE from June 1968 to November 1968.  The National 
Personnel Records Center confirmed that the U.S.S. HORNE 
served in the official waters of the Republic of Vietnam from 
June 25, 1968 to August 2, 1968, from September 1, 1968 to 
October 10, 1968, from October 15, 1968 to October 16, 1968 
and from October 27, 1968 to November 16, 1968.

Crucially, such service in the official waters off the coast 
of Vietnam does not constitute 'service in the Republic of 
Vietnam.'  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) [holding that 
the Veterans Court had erred in rejecting VA's interpretation 
of § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption].  Instead, 'service in the Republic of Vietnam' 
requires visitation (i.e. setting foot) in Vietnam.  See 38 
C.F.R. §§ 3.307(a), 3.313(a) (2008).  

Although the appellant's service aboard the U.S.S. HORNE does 
not by itself constitute service in Vietnam for purposes of 
the regulations relating to presumptive service connection 
due to Agent Orange exposure, the appellant has expressly 
contended that his one day of guard duty aboard a gun boat in 
June 1968, caused his exposure.  The appellant reported that 
he and his gun boat crew were close enough to the landmass of 
Vietnam to "hit it with a rock."  See Travel Board hearing 
transcript, May 21, 2009.  The Board notes that the appellant 
specifically denied setting foot in Vietnam in 2005.  See 
Report of Contact, July 21, 2005.  Accordingly, the Board 
finds that the appellant is not entitled to the statutory 
presumption of Agent Orange exposure pursuant to 38 C.F.R. § 
3.307 (a)(6)(iii).

As discussed above, in Combee v. Brown, the Federal Circuit 
held that when, as here, a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

In the absence of a statutory presumption of Agent Orange 
exposure, the Board is left with the appellant's rather 
vague, alternative contention that he was somehow exposed to 
Agent Orange in his duties aboard the U.S.S. HORNE, while 
servicing helicopters.  See Board video conference hearing 
transcript, May 21, 2009.

However, there is no objective evidence which suggests that 
the appellant was ever exposed to Agent Orange in his duties 
aboard the U.S.S. HORNE.  Service records do not document any 
such exposure.  From the appellant's single vague statement, 
the Board cannot assess what exposure the appellant had to 
Agent Orange, or indeed, how he knows that any helicopters he 
came in contact with had been sprayed with Agent Orange that 
transferred to him.  In this regard, the Board observes that 
it is a claimant's responsibility to support a claim for VA 
benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  

There is no objective evidence which suggests that the 
appellant was ever exposed to Agent Orange aboard the U.S.S. 
HORNE.  The Board finds the appellant's statement pertaining 
to this potential exposure to be far too vague to 
substantiate his contention of direct contact with Agent 
Orange.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  In summary, with respect to in-service injury, 
exposure to Agent Orange cannot be presumed, due to the 
circumstances of the appellant's service; and there is no 
credible evidence that the appellant was actually exposed to 
Agent Orange.  Hickson element (2) therefore has not been met 
with respect to both disease and injury, and the appellant's 
claim fails on this basis.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

With respect to element (3) [medical nexus], prostate cancer 
is presumed to be service connected when a veteran has had 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2008).  
However, as discussed above, in this case there is no Agent 
Orange exposure; thus, there is no presumed medical nexus.  
In the absence of an in-service incurrence of disease or 
injury, it follows that Hickson element (3), medical nexus, 
is necessarily lacking as well.  In fact, the record is 
pertinently absent any competent evidence of medical nexus 
between the appellant's currently diagnosed prostate cancer 
and his military service.  

To the extent that the appellant contends that a medical 
relationship exists between his prostate cancer and military 
service, his opinion is entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statement by 
the appellant offered in support of his claim is not 
competent medical evidence and does not serve to establish a 
medical nexus.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  

Specifically, as was indicated above, the earliest prostate 
cancer diagnosis of record was in 2001.  As such, there is no 
competent medical evidence that the appellant was diagnosed 
with or treated for prostate cancer for over thirty years 
after his November 1968 separation from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that a veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  Continuity 
of symptomatology after service is therefore not 
demonstrated.

Further, the Board finds that the circumstances presented 
herein differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case while there is a 
current diagnosis of prostate cancer, there is no evidence of 
in-service disease and no persuasive evidence of in-service 
injury; specifically, exposure to herbicides.  As such, a VA 
medical nexus opinion is not necessary.  

Accordingly, Hickson element (3) is also not satisfied.

The Board also notes that it is well-established its 
decisions have no precedential value.  See 38 C.F.R. § 
20.1303 (2008); see also Lynch v. Gober, 11 Vet. App. 22, 27 
(1997).  Previously-issued Board decisions are binding only 
with regard to the specific case decided.  Thus, while the 
Board has reviewed the decision submitted by the appellant, 
it has very limited probative value in that it is based on 
the individual facts of the case.  The case at hand is quite 
distinguishable from the previous Board decision referred to 
by the appellant in that the legal landscape was 
significantly altered by the holding in the Haas case noted 
above.  See Haas v. Nicholson, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Accordingly, the submitted Board decision is 
afforded no probative value.

While the Board empathizes with the appellant's sincere 
belief that his prostate cancer is the result of Agent Orange 
exposure, the evidence of record does not support this 
contention.  For the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for prostate cancer, to include as due to 
herbicide exposure.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


